WOODLEY, Presiding Judge.
The offense is felony theft; the punishment, 10 years.
It appears from the transcript that appellant is at large upon recognizance on appeal which is not set out in the transcript.
In the absence of a recognizance or bond substantially in the form required by statute, the appellant not being confined in jail, this court is without jurisdiction to enter any order except to dismiss the appeal. Carter v. State, 170 Tex.Cr.R. 123, 338 S.W.2d 731; Reid v. State, 163 Tex.Cr.R. 40, 289 S.W.2d 237.
The appeal is dismissed.